Exhibit (a)(3) STOCK OPTION CANCELLATION AGREEMENT If you wish to exercise your cash election right described in the Notice Letter dated October 16, 2007 and in the Additional Information Regarding the Cash Election, please complete, sign and return this Stock Option Cancellation Agreement along with the attached Optionee Statement (with all or some Grant Dates checked) in the enclosed return envelope, or by mail or courier, to Community Banks, Inc., Richard Soulies, Senior Vice President, Director of Human Resources, 777 East Park Drive, Harrisburg, PA 17111. To be effective, this form must be received by Community before 5:00 p.m., Harrisburg, Pennsylvania time, on November 14, 2007.
